        Case 6:15-cv-01517-AA         Document 495       Filed 06/14/21     Page 1 of 2




JEAN E. WILLIAMS
Acting Assistant Attorney General

SEAN C. DUFFY (NY Bar. No. 4103131)
FRANK J. SINGER (CA Bar. No. 227459)
Trial Attorneys
United States Department of Justice
Environment & Natural Resources Division
Natural Resources Section
150 M Street NE
Washington, DC 20002
Telephone: (202) 305-0445
Facsimile: (202) 305-0506
sean.c.duffy@usdoj.gov

Attorneys for Defendants

                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                      EUGENE DIVISION

 KELSEY CASCADIA ROSE JULIANA, et al.,                  Case No. 6:15-cv-01517-AA
     Plaintiffs,
                                                        FEDERAL DEFENDANTS’
        v.                                              RESPONSE TO PLAINTIFFS’
                                                        MOTION TO EXTEND TIME TO
 UNITED STATES OF AMERICA, et al.,                      RESPOND TO PROPOSED
      Defendants.                                       DEFENDANT-INTERVENORS’
                                                        MOTION FOR LIMITED
                                                        INTERVENTION (ECF No. 489)


       On June 8, 2021, Proposed Defendant-Intervenors moved to intervene in this case “for

the limited purposes of opposing Plaintiffs’ motion for leave to amend and file a second

amended complaint, (Doc. 462), participating in settlement negotiations, and objecting to any

proposed settlement (if necessary).” Motion for Limited Intervention 1, ECF No. 475. The

Parties’ responses to that motion are due June 22, 2021. ECF No. 485. Plaintiffs have since

moved for an extension of, “at a minimum, an additional 2 weeks (14 days) to submit Plaintiffs’




       FED DEFS.’ RESP. TO PLS.’ MOT. FOR EXT. OF TIME                                            1
        Case 6:15-cv-01517-AA        Document 495        Filed 06/14/21     Page 2 of 2




response in opposition” to the Motion for Limited Intervention. Pls.’ Mot. to Extend, ECF No.

489.

       Federal Defendants take no position on Plaintiffs’ extension request.



 Dated: June 14, 2021                            JEAN E. WILLIAMS
                                                 Acting Assistant Attorney General
                                                 United States Department of Justice

                                                 /s/ Sean C. Duffy
                                                 SEAN C. DUFFY (NY Bar No. 4103131)
                                                 FRANK J. SINGER (CA Bar No. 227459)
                                                 Environment & Natural Resources Division
                                                 Natural Resources Section
                                                 150 M Street NE
                                                 Washington, DC 20002
                                                 Tel: (202) 305-0445
                                                 Fax: (202) 305-0506
                                                 E-mail: sean.c.duffy@usdoj.gov

                                                 Attorneys for Defendants




       FED DEFS.’ RESP. TO PLS.’ MOT. FOR EXT. OF TIME                                          2
